                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

IN THE MATTER OF THE                      )
COMPLAINT OF OSAGE MARINE                 )
SERVICES, INC. FOR                        ) Case No. 4:21 CV 347 RWS
EXONERATION FROM, OR                      )
LIMITATION OF LIABILITY                   )


                        MEMORANDUM AND ORDER

      This matter is before me on the Claimant’s motion to Dissolve the Court’s

Restraining Order. ECF No. [9]. The Order entering a Fed. R. Civ. P. Supplement

Rule F injunction was issued on April 13, 2021. ECF No. [6]. The claimant seeks

to dissolve the injunction so she can prosecute her claim under the Jones Act and

maritime law in the forum of her choosing. For the reasons discussed below, I will

grant her motion.

                                 BACKGROUND

      Plaintiff, Osage Marine Services, Inc. (Osage), owns the M/V Rain Man. On

December 15, 2019, the M/V Rain Man was near Mississippi Mile 172 when

Casey Redmond, a member of the crew, fell into the Mississippi. On June 17, 2020

the Circuit Court of Saint Louis County, Missouri ordered the state registrar to

issue a presumptive death certificate. On March 2, 2021, the Claimant Love,

Mr. Redmond’s mother, notified Osage of a potential wrongful death claim by
letter. Plaintiff then filed this action for exoneration from or limitation of liability

pursuant to 46 U.S.C. § 30501-30512.

      Claimant Love now seeks to dissolve the restraining order so she may file

her claim in the forum of her choosing under the single claimant exception to this

court’s exclusive jurisdiction. Plaintiff opposes Claimant’s motion because she

does not have standing and because her stipulations are not sufficient to protect

Osage’s rights under the Limitation Act.

                                    DISCUSSION

      “Congress passed the Limitation Act in 1851 to encourage ship-building and

to induce capitalists to invest money in this branch of industry. The Act also had

the purpose of putting American shipping upon an equality with that of other

maritime nations that had their own limitation acts.” Lewis v. Lewis & Clark

Marine, Inc., 531 U.S. 438, 446–47, 121 S. Ct. 993, 148 L. Ed. 2d 931 (2001). The

act assures vessel owners “that the liability for any damage arising from a disaster

at sea which is occasioned without the privity or knowledge of the shipowner shall

in no case exceed the value of the vessel at fault together with her pending

freight…” Helena Marine Serv., Inc. v. Sioux City & New Orleans Barge Lines,

Inc., 564 F.2d 15, 17–18 (8th Cir. 1977) (citing Lake Tankers Corp. v. Henn, 354

U.S. 147, 150, 77 S. Ct. 1269, 1 L. Ed. 2d 1246 (1957)). The Act also allows the

federal “court to enjoin further prosecution of any action or proceeding against the


                                            2
plaintiff or the plaintiff’s property with respect to any claim subject to the

limitation in the action.” Fed. R. Civ. P. Supp. R. F(3).

      When deciding whether to dissolve the injunction in a Limitations

Proceeding to allow claimants to pursue claims outside of the proceeding, the court

has broad equitable discretion. But generally courts recognize two exceptions to

the Limitations proceeding: (1) where there is a single claimant whose claims

cannot exceed the value of the limitations fund, and (2) where there are multiple

claimants, but aggregate total of the claims is below the value of the limitations

fund. In the Matter of the Complaint of Brennan Marine, Inc., No. 13-CV-2743

(PJS/SER), 2014 WL 12647742, at *4 (D. Minn. July 1, 2014). In this case the

Claimant is arguing that she falls within the single claimant exception.

                                       Standing

      Before I discuss whether it is appropriate to dissolve the restraining order

and allow Claimant Love to resolve her claim in the forum of her choosing, I must

first address her standing. The Limitation Act did not establish procedures for

implementing the proceedings required under the Act, so the Supreme Court

enacted rules to establish a procedure. In re Am. River Transp. Co., 728 F.3d 839

(8th Cir. 2013). These rules were amended and relabeled numerous times and

were eventually adopted as Rule F of the Federal Rules of Civil Procedure. Id.

Under Rule F(5), any claimant who wishes to contest a vessel owner’s right to


                                           3
exoneration or limitation of liability, must file a claim and answer, unless the claim

has included the answer. The Eighth Circuit has held that Rule F(5) creates a

statutory standing requirement for challenging limitations actions. Id. Therefore, in

order to challenge the injunction entered in this case, the Claimant must file both

an answer and a claim.

      Petitioner in this case argues that Plaintiff failed to file a claim under Rule F.

Plaintiff states that Claimant Love “has not filed a Proof of Claim in accordance

with Rule F(5), which requires that “[e]ach claim shall specify the facts upon

which the claimant relies in support of the claim, the items, thereof, and the dates

on which they accrued.’” Pl.’s Resp. in Opp’n to Mtn to Dissolve, ECF No. [11] at

2 (citing Fed. R. Civ. P. Supp. F(5)). Plaintiff indicates that the notice of claim

Claimant Love filed with her answer is lacking, but Plaintiff does not specify what

specific information is missing or what additional information would be needed for

Claimant’s notice of claim to satisfy Rule F(5). Claimant on the other hand argues

that her notice of claim satisfies Rule F(5) and Plaintiff is arguing for form over

function.

      Although the Eighth Circuit has held that a Claimant must file a claim to

have standing, the case law focuses on a claimant’s failure to file a claim rather

than the adequacy of the claim. see e.g. In re American River Transp. Co., 728

F.3d 839; In re Fun Time Boat Rental & Storage, LLC, 431 F. Supp. 2d 993, 998–


                                           4
1000 (D. Ariz. 2006); In the Matter of Tappan Zee Constructors, LLC, No.

117CV00168MADCFH, 2018 WL 1183711, at *2–3 (N.D.N.Y. Mar. 6, 2018). In

this case, the Claimant filed a notice of claim, but Plaintiff argues it is inadequate.

However, in light of the liberal pleading standards and review of claims filed in

similar case. I find the notice of claim sufficient to establish standing. See In re

Fun Time Boat Rental & Storage, LLC, 431 F. Supp. 2d at 998–1000; In the

Matter of Osage Marine Services, Inc., No. 4:15-cv-856-ERW, Clm’s Answer,

ECF No. [10]; In the Matter of Osage Marine Services, Inc., No. 4:15-cv-11458-

JAR, Clm’s Answer, ECF No. [34]. Claimant Love’s notice of claim provided the

date the claim accrued, her allegation that due to the Plaintiff’s negligence, her son

fell off of the M/V Rain Man, and her status as the only surviving parent.

      Plaintiff also challenges the validity of the claim because Claimant does not

indicate she is the personal representative of her son’s estate. Plaintiff’s argument

is based on the premise that the only entity permitted by the applicable law to

assert a lawful claim on behalf of a deceased seaman is the personal representative

of the seaman. Pl.’s Resp. in Opp’n to Mtn to Dissolve, ECF No. [11] at 2. But this

is a question on the merits. It is clear that only one claim exists. When the

Claimant brings the wrongful death claim in the forum of their choosing, that

forum upon dissolution of the injunction will be as capable of sorting through the

entitlement of Claimant and the nature of relief as this court. See In re Massman,


                                           5
No. 4:12-CV-01665, 2013 WL 718885, at *6 (E.D. Mo. Feb. 27, 2013); Jefferson

Barracks Marine Serv., Inc. v. Casey, 763 F.2d 1007, 1009 (8th Cir. 1985).

                   Dissolution of Restraining Order and Stipulation

       Plaintiff also argues the Claimants stipulations are not sufficient to satisfy

the requirements of the single claim exception. Specifically, the Plaintiff objects to

Claimants fourth stipulation. Plaintiff believes it should be amended to make clear

that the claimant will not act upon “any judgement,” rather than “any judgment in

excess of the limitation fund.” Although the Plaintiff’s concern is well taken, I find

the Claimants stipulation sufficient.

       Under Universal Towing Co. v. Barrale, “a claimant may pursue his

common-law remedies in state court provided he files a stipulation in the district

court which concedes that all questions of limitation of liability are reserved for the

admiralty court.” Universal Towing Co. v. Barrale, 595 F.2d 414, 418 (8th Cir.

1979). “This procedure protects the owner’s interest in limiting liability while

preserving the claimant’s rights under the “saving to suitors: clause, including the

right to a jury trial in state court.” Id. at 419. Accordingly, the goal of the

stipulations is to protect the owner’s interest in limiting liability. So long as the

Claimant cannot enforce a judgment above the limitations amount until after the

limitations of liability case is adjudicated, the Plaintiff’s interest is protected.




                                             6
Additionally, this order will include a stay of entry of judgment and enforcement

of recovery, which will provide additional protection for the Plaintiff.

      Accordingly,

      IT IS HEREBY ORDERED Claimant Love’s Motion to Dissolve the

Restraining Order, ECF No. [9], is GRANTED

      IT IS FURTEHR ORDERED the stay and restraining order entered on

April 13, 2021 is dissolved solely to permit claimant to proceed with her claim

against Osage Marine Services in the forum of her choosing.

      IT IS FURTHER ORDERED a stay of entry of judgment and enforcement

of recovery in any proceeding pending final judgment in this limitation proceeding

is entered.




                                              RODNEY W. SIPPEL
                                              UNITED STATES DISTRICT JUDGE
Dated this 6th day of July 2021.




                                          7
